Citation Nr: 0301499	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  96-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for digestive tract 
residuals of a gunshot wound of the abdomen, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision by the RO that denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for 
digestive tract residuals of a gunshot wound of his 
abdomen.  This matter also comes to the Board on appeal 
from a May 1997 rating decision by the RO that denied the 
veteran's claim of entitlement to service connection for 
PTSD.  This case was previously before the Board in 
January 1998, when it was remanded for additional 
development.  By a May 2002 rating action, the veteran was 
awarded a 30 percent disability rating for service-
connected digestive tract disability.

The Board notes that although a supplemental statement of 
the case was issued in May 2002 with respect to a rating 
for abdominal scarring, the veteran has yet to file a 
notice of disagreement with the May 2002 rating decision 
that granted entitlement to service connection and 
assigned a noncompensable rating.  Consequently, such an 
issue is not on appeal.  See  38 C.F.R. § 20.200 (2002) 
(an appeal to the Board consists of a timely filed notice 
of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive 
appeal). 

The Board notes that, in November 1996, a previous request 
for a hearing was withdrawn.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.

2.  The veteran's service-connected digestive tract 
residuals of a gunshot wound to the abdomen are manifested 
by regular problems with bloating and constipation.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  

2.  The criteria for an assignment of a disability rating 
in excess of 30 percent for digestive tract residuals of a 
gunshot wound of the abdomen have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114 
(Diagnostic Code 7319) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may be granted for a disease first diagnosed 
after service when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2002). The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM IV).  38 C.F.R. § 3.304(f).  

In the veteran's case, service medical records reveal that 
in June 1966, the veteran complained of frequent or 
terrifying nightmares.  Upon examination, the veteran's 
psychiatric condition was considered normal.  Service 
medical records report that the veteran was intentionally 
shot by an unknown person in April 1968 and suffered 
gunshot wounds to the abdomen and scapula.  In May 1970, 
the veteran complained of frequent or terrifying 
nightmares, and depression or excessive worry.  The 
examiner noted that the veteran had frequent nightmares 
that were not cause related, and that he was not seeking 
medical attention.  The veteran was also noted to have a 
depressive reaction due to his current environment, which 
did not require medical attention.  The veteran's 
psychiatric condition was noted as normal. 

Private medical records include several notations dated 
from February 1981 to March 1982 that indicate that the 
veteran seemed depressed.  

VA treatment records indicate that in December 1994, the 
veteran felt depressed.  

Medical records from the Portland Vet Center reveal that 
the veteran was diagnosed with some PTSD symptoms by a 
counselor in February 1996.  

Also of record is a January 1997 VA examination.  The 
veteran reported that his first marriage, which occurred 
during his period of active duty, was a significant 
stressor as he reportedly caught his wife in infidelity.  
The veteran stated that he sustained gunshot wounds to the 
abdomen and right scapular area by an unknown assailant in 
April 1968.  The examiner noted that the veteran's 
military records verified noncombat trauma while in the 
military.  The examiner opined that the veteran did not 
endorse items in a manner that was consistent with a 
current DSM-IV diagnosis of PTSD.  The examiner stated 
that while the veteran identified a few possible 
relatively infrequent PTSD symptoms secondary to his off-
duty military gunshot wound, it was difficult to determine 
whether these symptoms were the result of his gunshot 
wound or of other life stressors, such as health problems, 
cannabis use, or personality style.  The veteran was 
diagnosed with a chronic adjustment disorder, with mixed 
anxiety and depressed mood, cannabis abuse, and alcohol 
dependence by prior history.  The examiner noted that 
while the veteran's service medical records note 
depression or excessive worry attributed to contemporary 
environmental stressors, it was unclear whether this was 
related to the veteran's traumatic divorce, the emotional 
sequelae of his gunshot wound, the residuals of a 
reportedly licentious environment overseas in Korea, 
and/or some other situational stressor.  The examiner 
noted that although the veteran reported some limited 
symptoms of anxiety, post-traumatic stress, and depression 
suggestive of a chronic adjustment disorder, the veteran 
reported minimal subjective distress, and did not 
attribute significant adverse occupational or social 
impact to these symptoms.  The examiner reported that the 
veteran's greatest current concern appeared to be his 
claimed physical limitations.

Also of record is a January 1997 statement from the 
veteran's counselor at the Portland Vet Center.  The 
counselor indicated that the veteran had been seen at the 
Vet Center for his PTSD symptoms due to stress associated 
with his inability to work.  The counselor indicated that 
the veteran's PTSD condition appeared to be exacerbated by 
his physical disability.  

Also of record is February 1997 psychological evaluation 
prepared for Social Security Administration (SSA) 
disability purposes.  The veteran reported that he was 
shot in the back and in the stomach by strangers with whom 
he had engaged in an informal car race in 1968.  Since 
that accident, he had had some discomfort around guns.  
The veteran denied experiencing any nightmares, numbness, 
or flashbacks from the incident.  The examiner opined that 
the veteran felt depressed as a result of a marked change 
in his lifestyle after he began experiencing arm and back 
pain in 1995.  The examiner opined that she did not view 
the veteran as experiencing PTSD from his gunshot wound 
despite his aversion to being in the woods during hunting 
season as he reported few other symptoms.  The veteran was 
diagnosed with dysthymic disorder, psychological factors 
affecting medical conditions (dysthymic disorder affecting 
arm/back pain), alcohol dependence, sustained full 
remission, provisional, and antisocial personality traits.  

SSA reports dated in March 1997 indicate that the veteran 
was diagnosed with affective disorders, questionable 
anxiety disorders, and questionable personality disorders.  
The SSA reviewer noted that the Vet Center saw the 
veteran's PTSD as disabling, but a consultative 
examination did not mention that PTSD needed to be ruled 
out.  The SSA reviewer noted that it appeared that given 
the onset of June 1995 when the veteran sustained an 
injury at a VA Medical Center, the veteran's mental 
impairment was a mood disorder (untreated) due to a 
medical condition.

The veteran was afforded a VA examination in April 1997.  
The veteran indicated that he thought about his in-service 
gunshot wounds, and sometimes that made his physical pain 
worse.  He reported that his dreams were not about being 
shot, and that he had very little or no concentration on 
thoughts of being shot.  He was diagnosed with reactive 
depression.  The examiner noted that the veteran was also 
chemically dependent.  

Treatment records dated in October 1997 from the Vet 
Center indicate that the clinical observations of the 
veteran's counselor could not confirm any diagnosis of 
PTSD.  The veteran indicated that he agreed with the 
counselor's observations and reported that he was only 
pursuing the issue of service connection for PTSD because 
others had told him to do so.  The veteran reported that 
he did not think about any traumatic events, and that he 
did not have any specific nightmares or intrusive 
thoughts.  Although he did not like being around others 
with guns, he did not worry about it.  

The veteran was afforded a VA examination in May 2001.  He 
reported three major stressors in his life, including 1969 
gunshot wounds, a June 1999 liver transplant, and a May 
1995 divorce.  The veteran reported that he was shot after 
a drag race in 1969.  Diagnostic tests revealed evidence 
of post-traumatic stress symptoms on the PTSD scale and 
the Minnesota Multiphasic Personality Inventory II, 
particularly in the form of re-experiencing an arousal.  
There was no evidence of avoidance symptoms.  The veteran 
was diagnosed with a chronic adjustment disorder, with 
mixed anxiety and depressed mood, cannabis abuse, and 
alcohol dependence by history.  The examiner noted that 
although the veteran reported some symptoms of anxiety, 
post-traumatic stress, and depression, suggestive of a 
chronic adjustment disorder, he reported minimal 
subjective distress and did not attribute significant 
adverse occupational or social impact to these 
psychological symptoms per se, but rather he attributed 
his greatest concerns to his physical health.  

Based upon a review of the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for PTSD.  Despite the veteran's 
allegations that he has PTSD symptomatology, the medical 
evidence of record demonstrates that the veteran does not 
have a current diagnosis of PTSD.  The Board notes that 
although depression was noted in service, the veteran did 
not seek psychiatric treatment until many years after his 
discharge from service.  While the Vet Center treatment 
records indicate that the veteran may have had PTSD 
symptomatology or a PTSD condition, the Board points out 
that these assessments were made by social workers, not by 
medical practitioners.  The Board finds that the evidence 
showing the absence of a diagnosed PTSD to be of greater 
weight than that which suggests the possibility of a 
diagnosis of PTSD.  As noted above, no diagnosis of PTSD 
has been made by a psychiatrist, and when the veteran was 
examined for the purpose of determining whether he in fact 
experienced such a disability, such as at the VA 
examinations, he was never diagnosed with PTSD related to 
service.  Consequently, the preponderance of the evidence 
is against the veteran's claim for service connection.  

The Board notes that the VA treatment records indicate 
several times in passing that the veteran's medical 
conditions included PTSD.  The Board finds that these 
statements are speculative, or are merely a reflection of 
history reported by the veteran, and are not otherwise 
supported by the evidence of record, including specific 
diagnostic inquires like those conducted during the VA 
psychiatric examinations.  There is no indication that the 
examiners reviewed the veteran's entire claims file prior 
to making these statements.  Rather, it appears that these 
statements were noted on the basis of the veteran's own 
self-reported history.  See Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (a medical diagnosis is only as credible 
as the history on which it is based); see also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (a diagnosis "can be no 
better than the facts alleged by the appellant").  Except 
for the inferences the veteran would have the Board make, 
there is no diagnostic evidence supporting the claim that 
the veteran has PTSD that is attributable to his military 
service.  It is the Board's responsibility to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value.  In 
this case, the notations in the VA treatment records are 
not persuasive evidence for the reasons discussed above.  
The Board gives greater weight to the conclusions reached 
by the examiners who were charged with specifically 
determining whether the veteran experiences PTSD.

In short, for the reasons set forth above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection, and the appeal is 
denied.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would in turn give rise to a 
reasonable doubt in favor of the veteran, the benefit-of-
the-doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Digestive Tract

The Board notes that disability evaluations are determined 
by the application of a schedule of ratings, which is in 
turn based on the average impairment of earning capacity 
caused by a given disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
it is the more recent evidence that is of primary concern 
because such evidence provides the most accurate picture 
of the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In the veteran's case, service medical records revealed 
that the veteran suffered a gunshot wound to the abdomen 
in April 1968 when he was shot by an unknown person.  An 
exploratory laparotomy was performed and several holes in 
the small bowel were sutured.  The veteran was diagnosed 
with a gunshot wound of the abdomen with several small 
bowel perforations.  X-rays dated in May 1968 showed a 
bullet in the mid-abdomen on the right.  There was 
scattered gas in the nondilated small bowel and a normal 
gas pattern in the large bowel.  In May 1968, it was noted 
that the veteran's gunshot wound was well healed.  In 
August 1969, the veteran complained of diarrhea and 
stomach pain.  He was diagnosed with acute enteritis and 
influenza.  In March 1970, the veteran complained of 
abdominal cramping and vomiting.  Service medical records 
dated in May 1970 show that the veteran had stomach 
trouble due to a 1967 gunshot wound, without 
complications.  Upon examination, the veteran's abdomen 
was found to be normal.

VA treatment records dated in December 1994 indicate that 
the veteran complained of pain in his abdomen when bending 
over.  Upon examination, the veteran's abdomen was soft.  
He had epigastric pain with palpation.  He was diagnosed 
with questionable peptic ulcer disease.  

VA treatment records indicate that in April 1995, the 
veteran complained of intermittent constipation that he 
felt was related to his old gunshot wound.  Upon 
examination, the veteran had good upper range of motion 
with pain on the right. 

The veteran was afforded a VA examination in July 1995.  
He complained of occasional crampy abdominal pains when he 
needed to defecate.  He denied any diarrhea and had had no 
bowel obstructions.  He denied any fecal incontinence.  He 
also complained of burning epigastric pain which was 
aggravated by certain foods.  Upon examination, the 
abdomen was soft and nontender. There were no masses or 
organomegaly.  The veteran was diagnosed with a well-
healed abdomen gunshot wound.  It was noted that the 
veteran may have had gastritis or ulcer disease.

VA treatment records indicate that in August 1995, the 
veteran complained of abdominal cramping, diarrhea, and a 
30 pound weight loss.  The veteran sometimes had blood 
mixed with his stools.  He was constipated.  He was 
diagnosed with irritable bowel syndrome.

VA treatment records indicate that a colonoscopy was 
performed in October 1995.  The veteran was diagnosed with 
irritable bowel syndrome.

VA treatment records indicate that in April 1996, the 
veteran complained of persistent pain, episodic cramping 
and bowel urgency.  He denied having diarrhea or 
incontinence.  His symptoms were unrelated to eating and 
he had no weight loss.  Upon examination, the abdomen had 
normal bowel sounds, with mild epigastric tenderness.  The 
veteran was diagnosed with irritable bowel syndrome.  It 
was noted that an October 1995 colonoscopy was negative, 
and that the veteran may have had gastritis related to 
ibuprofen use.  

VA x-rays dated in April 1996 indicate that the veteran 
had a nonspecific gas pattern.  He had a metallic foreign 
body in the left lower quadrant consistent with a bullet.  
There was evidence of a previous surgery as indicated by 
surgical sutures in the midline.  There was a 3-millimeter 
calcific density in the right epigastric plane which may 
have represented colonic debris, nonspecific 
calcifications, renal calcifications, or mesentery 
calcifications.  

VA treatment records dated from June to September 1996 
indicate that the veteran complained of some abdominal 
pressure or gas when bending over.  The veteran gave a 
history of bilateral inguinal hernia repair.  

VA x-rays dated in January 1997 indicate that the veteran 
had a metallic density foreign body superimposed on the 
left iliac crest.  An additional smaller metallic density 
superimposed the right iliac crest.  A row of metallic 
density surgical sutures superimposed the abdomen midline.  
The veteran had a calcification in the right side of the 
pelvis, typical of phleboliths.  There was prominent fecal 
debris along the course of the colon.  No abnormality was 
obvious on an upper gastrointestinal series or small bowel 
films.  

At a January 1997 VA examination, it was noted that 
abdominal bullet fragments remained in place in the 
veteran's left lower quadrant.  The veteran complained of 
some gas and indigestion.  The examiner noted that he did 
not believe that these upper gastrointestinal complaints 
had anything to do with his gunshot wound.  Upon 
examination, the veteran had some mild epigastric 
tenderness on deep palpation.  He was diagnosed with a 
gunshot wound.  

VA treatment records dated in April 1997 indicate that the 
veteran had a normal upper gastrointestinal series.  The 
veteran complained of constant upper abdomen pain and 
bloating.  He reported that he had a wave of symptoms 
after eating.  The veteran had no vomiting or diarrhea.  
His abdomen was soft, and bowel sounds were present in all 
quadrants.  

Pursuant to the Board's remand, the veteran was afforded a 
VA examination in February 1998. The veteran reported 
having nausea two to three times each week.  He had no 
vomiting.  He had a good appetite, and he had feelings of 
gassiness and of bloating.  Sometimes his epigastric 
region appeared to be distended, and he had some 
discomfort in the epigastric region almost every day.  He 
had had a 10-pound weight loss over the previous year.  He 
reported no diarrhea.  He was taking medication for 
constipation.  He reported no feeling of dizziness or 
fatigability.  He had no melena or hematemesis.  He had no 
other systemic symptoms.  Upon examination, the veteran's 
bowel sounds were normal.  Palpation revealed tenderness 
with guarding in the epigastrium, and no rebound 
tenderness.  The examination revealed no masses or free 
fluid.  The examiner noted that an upper gastrointestinal 
series and a lower gastrointestinal series were both 
normal.  The veteran was diagnosed with status post 
abdominal gunshot wound with multiple bowel perforations, 
status-post laparotomy.  The examiner noted that the 
veteran was taking nonsteroidal anti-inflammatory drugs, 
and that his symptoms of dyspepsia were not likely due to 
the residuals of the gunshot wound.  

Private medical records dated in March 1998 indicate that 
the veteran complained of diffuse abdominal discomfort.  
His weight had increased 10 pounds.  He had two to three 
formed bowel movements per day.  Upon examination, the 
abdomen was distended and firm, with shifting dullness and 
fluid wave.  The veteran was diagnosed with chronic liver 
disease and recurrent ascites.  

VA treatment records indicate that in April 1998, the 
veteran was diagnosed with ascites.  It was unclear 
whether these were due to his cirrhosis of the liver.

Private medical records dated in May 1998 indicate that 
the veteran noted recurrent edema of his abdomen with some 
increased dyspnea.  He denied nausea and vomiting.  Over 
the previous day, his weight had diminished five pounds 
with some diuresis.  An abdominal ultrasound revealed 
elevated velocities, suspicious of stenosis.  

VA treatment records dated in October 1998 indicate that a 
colonoscopy was performed.  The veteran complained of 
abdominal cramping and occasional hematochezia.  Upon 
examination, there were masses of tenderness in the 
abdomen.  A digital rectal examination was negative. The 
examiner's initial impression was irritable bowel 
syndrome.  The colonoscopy revealed hematochezia secondary 
to external hemorrhoids.  There was no evidence of 
significant bowel disease. 

SSA records received by the RO in March 2000 indicate that 
the veteran received SSA disability benefits primarily for 
degenerative disc disease of the cervical spine.  Among 
the veteran's secondary diagnoses were residuals of a 
gunshot wound of the abdomen.  The veteran complained of 
abdominal pain, particularly when defecating. 

VA treatment records dated in July 2000 indicate that the 
veteran had questionable constipation.  He had abdominal 
fullness and pressure, and a slight discomfort in the 
right upper quadrant.  This discomfort was worse with 
twisting, bending, or moving.  He reported no vomiting or 
diarrhea.  Upon examination, the abdomen was soft.  There 
was no right upper quadrant pain, epigastric pain, or 
other tenderness.  The examiner noted that the veteran's 
symptoms may have been due to constipation, but there were 
obviously many other possible etiologies.  

VA treatment records indicate that in June 2001, the 
veteran had caput medusae, but there was no parotid gland, 
spider angioma, or gynecomastia.  Terry's nails, 
asterixis, and an orthotopic liver transplantation scar 
were noted.  The veteran had no masses or dullness at the 
flanks.  

VA treatment records dated in November 2001 indicate that 
the veteran had had six polyps removed during a June 2001 
colonoscopy. 

VA treatment records dated in December 2001 indicate that 
the veteran was diagnosed with end-stage liver disease due 
to alcoholic cirrhosis.  The examiner noted that 1998 
transjugular intrahepatic portosystemic and Denver shunt 
attempts had caused complications including variceal 
bleeding, thrombosis, spontaneous bacterial peritonitis, 
and portal gastropathy.  The examiner noted that a June 
1999 liver transplant caused other complications, 
including elevation of transaminases, increased abdominal 
girth, and clots in the abdominal cavity.  He had a 
subsequent Roux-en-Y choledochojejunostomy.  The examiner 
noted that the veteran was hospitalized in July 1999 for 
anemia, and had had a guaiac positive stool.  An 
esophagogastroduodenoscopy was normal, and a colonoscopy 
revealed a few small polyps with no bleeding.  The polyps 
were removed.  

Pursuant to the Board's remand, the veteran was afforded a 
VA examination in April 2002.  The veteran complained of 
chronic recurrent constipation and upper abdominal 
bloating.  He occasionally had loose stools.  Certain 
foods and medications made this condition worse.  The 
examiner suggested that the veteran's other medical 
conditions were more limiting than the veteran's abdominal 
gunshot wound residuals.  The veteran's stomach disorder 
was described as a nuisance because it was uncomfortable.  
The veteran's treatment consisted of a daily stool 
softener and fiber supplements.  The examiner noted that 
the veteran's history was complicated by multiple 
abdominal surgeries beginning in 1998, including, but not 
limited to, several Denver shunts for liver failure and a 
liver transplant with a concurrent Roux-en-Y procedure.  
Ascites and esophageal varices were noted during this 
time. The veteran stated that he had had symptoms of upper 
abdominal bloating and constipation going back many years.  
The veteran felt that it was related to his 1968 abdominal 
surgery.  The examiner noted that he could not disagree 
with this assessment.  The examiner opened that the 
problem was that the veteran had had so many other 
abdominal surgeries since then, that it made sorting 
through the veteran's condition difficult.  The examiner 
agreed with the 1995 diagnosis of an irritable bowel.  The 
examiner suspected that the veteran had had some degree of 
irritable bowel syndrome for many years.  The examiner 
could not categorically say that this was related to the 
veteran's 1968 exploratory surgery.  The examiner pointed 
out that irritable bowel syndrome was generally thought to 
be diet and stress related.  The veteran's surgeries since 
1998 had some bearing on his symptomatology.  The examiner 
noted that the veteran had been a heavy alcohol user up to 
the early 1990's.  The examiner noted that the veteran's 
liver function appeared to be normal at the time of the 
1995 colonoscopy, but his condition deteriorated shortly 
thereafter. 

The examiner noted that the veteran had no complaints of 
pulling pain at the site of the exploratory laparotomy 
scar.  The examiner noted that the veteran had had a 
normal colonoscopy in 1999.  The examiner did not think 
that an additional upper gastrointestinal series would be 
helpful.  The examiner noted that the veteran's stomach 
and intestines had been rearranged with the Roux-en-Y 
procedure.  The examiner reported that the veteran did not 
seem to have any colicky pain or nausea. The veteran did 
have occasional diarrhea, but the examiner opined that 
this may have been an overflow type of phenomenon from his 
chronic constipation.  The veteran did appear to have some 
abdominal distention by history, but the examiner noted 
that this may have been related to his extensive surgeries 
and liver transplant.  The veteran had had ascites.  The 
examiner did not believe that the veteran had ever had a 
bowel obstruction, partial or otherwise.  The veteran was 
diagnosed with a previous gunshot wound to the abdomen in 
1968 with subsequent exploratory surgery.  The examiner 
noted that the veteran may have had to have some sort of 
small bowel repair.  The examiner opined that there could 
have been some sort of connection between the veteran's 
exploratory surgery and his constipation and bloating, and 
could not definitively say that the veteran's constipation 
and bloating were unrelated to his 1968 surgery.  The 
examiner found that veteran's main problems were his 
previous liver failure and subsequent transplantation.  
The examiner stated that a portion of the veteran's 
complaints of chronic constipation and bloating could be 
related to his previous gunshot wound and subsequent 
exploratory surgery.  The examiner opined that it was as 
least as likely as not that some of the veteran's current 
chronic constipation and abdominal bloating were related 
to his previous gunshot wound. 

The veteran's digestive tract residuals of a gunshot wound 
of the abdomen are currently assigned a 30 percent 
disability evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2002) (irritable colon syndrome).  Irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) 
warrants a noncompensable evaluation if mild, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  Id.  A 10 percent evaluation 
contemplates moderate disability, with frequent episodes 
of bowel disturbance and abdominal distress.  Id.  A 30 
percent evaluation contemplates severe disability, with 
diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  Id.

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7319, and that the preponderance of the 
evidence is therefore against the claim for a higher 
disability rating for service-connected digestive tract 
difficulties.

The veteran clearly experiences pain, bloating and 
constipation.  However, the 30 percent rating is the 
maximum amount of compensation allowable under Diagnostic 
Code 7319; as a consequence, it is determined that a 
schedular evaluation in excess of 30 percent for what has 
been repeatedly characterized as irritable bowel syndrome 
is not in order. 38 C.F.R. § 4.114 (Diagnostic Code 7319).

The Board has also considered whether the veteran would be 
afforded a higher rating under Diagnostic Code 7301, which 
deals with adhesions of the peritoneum, or under 
Diagnostic Code 7310, which deals with residuals of a 
stomach injury.  Although the veteran has experienced some 
nausea, distention, and has had surgery on his abdomen, 
the veteran's current symptomatology does not include 
definite partial obstruction with frequent and prolonged 
episodes of vomiting following severe peritonitis, a 
ruptured appendix, perforated ulcer, or an operation 
associated with the veteran's abdominal gunshot wound with 
drainage.  As such, a higher rating under these codes 
would be inappropriate. 38 C.F.R. § 4.114 (Diagnostic 
Codes 7301 and 7310) (2002).

Additionally, the Board finds Diagnostic Codes 7304, 7305, 
7306, 7308, 7309, 7323, and 7331 inapt for rating purposes 
as there is no evidence that the veteran's service-
connected abdominal symptomatology currently includes 
moderately severe gastric ulcers, moderately severe 
duodenal ulcers, moderately severe gastrojejunal ulcers, 
moderate postgastrectomy syndrome, moderately severe 
stenosis of the stomach, severe ulcerative colitis, or 
peritonitis due to his abdominal gunshot wound.  38 C.F.R. 
§ 4.114 (Diagnostic Codes 7304, 7305, 7306, 7308, 7309, 
7323, 7331) (2002).

The Board has considered whether the veteran would be 
afforded a higher rating under Diagnostic Code 7307, which 
deals with hypertrophic gastritis, identified by 
gastroscope.  38 C.F.R. § 4.114 (Diagnostic Code 7307) 
(2002).   However, the medical evidence of record does not 
demonstrate that the veteran experiences the 
symptomatology for a 60 percent rating.  That is, his 
condition has not been described as chronic hypertrophic 
gastritis, with severe hemorrhages or large ulcerated or 
eroded areas. Id.  As such, a higher rating under this 
code would be inappropriate.

The Board has considered whether the veteran would be 
entitled to a rating in excess of 30 percent under 
Diagnostic Code 7328, which deals with a resection of the 
small intestine, and under Diagnostic Code 7329, which 
deals with a resection of the large intestine.  However, 
the evidence of record does not suggest that the veteran's 
abdominal gunshot wound has caused marked interference 
with absorption and nutrition, manifested by severe 
impairment of health, nor does the medical evidence show 
that the veteran's abdominal gunshot wound symptomatology 
include severe symptoms associated with the large 
intestine.  As such, a higher rating under either of these 
codes would be inappropriate.  38 C.F.R. § 4.118 
(Diagnostic Codes 7328 and 7329) (2002).  Furthermore, the 
veteran's service-connected abdominal residuals do not 
include a persistent fistula of the intestine.  As such, a 
rating under Diagnostic Code 7330 would be inappropriate.  
38 C.F.R. § 4.118 (Diagnostic Code 7330) (2002).    

Since the veteran has not been awarded entitlement to 
service connection for a hernia, polyps, liver disease or 
injury, or diverticulosis, consideration under other 
rating criteria that relate to the digestive system, such 
as 38 C.F.R. § 4.114, Diagnostic Codes 7311, 7312, 7313, 
7338, 7339, 7340, 7344, 7345, 7346, and 7351 (2002), is 
not warranted.

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a 30 rating under Diagnostic 
Code 7319.  38 C.F.R. § 4.114 (Diagnostic Code 7319) 
(2002).  The preponderance of the evidence is against the 
claim for a higher schedular rating.

Extraschedular Considerations

Additionally, the Board finds that the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2002).  
The current evidence of record does not demonstrate that 
the veteran's disability has resulted in frequent periods 
of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It is undisputed that the 
symptoms he experiences have an adverse effect on 
employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The Board notes that, in this regard, the 
veteran has indicated that he is unable to work.  However, 
the medical evidence of record indicates that the veteran 
has several debilitating disabilities, and that he does 
not specifically indicate that his service-connected 
digestive tract disability is the reason why he is unable 
to work.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of 
an extraschedular evaluation is not warranted.  

Veterans Claims Assistance Act of 2000 

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was 
recently enacted.  A discussion of the pertinent VCAA and 
regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to 
notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect 
to the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides in part 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  38 U.S.C.A. 
§ 5103A(a)(1) (West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the veteran's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended 
"duty to notify" requires the Secretary to notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2002) (codified at 
38 C.F.R. § 3.159(b) (2002)); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to 
be provided to advise that if such information or evidence 
is not received within one year from the date of such 
notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. 
§ 5103(b) (West Supp. 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the 
RO has informed the veteran of the grounds on which the RO 
decided the claims and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the 
rating actions of November 1995, February 1997, May 1997, 
and May 2002, the statements of the case issued in 
February 1996 and September 1997,  the supplemental 
statements of the case issued in February 1997, May 2002, 
and a February 2002 letter that informed him of the 
applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would 
be retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  These documents also show that VA has provided the 
veteran with a recitation of the pertinent statutes and 
regulations, and discussion of the application of each to 
the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  
The VCAA sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  In 
this case, however, there is no outstanding pertinent 
evidence to be obtained, either by VA or the veteran.  The 
veteran was specifically requested by the RO to identify 
any relevant treatment records in a February 2002 letter.  
The veteran did not respond to this request.  The Board 
also notes that, pursuant to the January 1998 Board 
remand, the RO attempted to obtain the veteran's in-
service hospitalization records.  The RO was notified by 
T.M.C. in July 2000 that these records had been destroyed.  
Additionally, the Board notes that the veteran was 
afforded several VA examinations to determine the severity 
of his gunshot wound to the abdomen and to determine if 
the veteran currently has PTSD that is related to his 
period of active duty.  Consequently, given the standard 
of the new regulation, the Board finds that VA did not 
have a duty to assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions.  
After a review of the evidence, the Board is not aware of 
any such evidence and concludes that VA has complied with 
the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  Therefore, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).



ORDER

Service connection for PTSD is denied.

A rating in excess of 30 percent for digestive tract 
residuals of a gunshot wound of the abdomen is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

